                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF WISCONSIN
     ______________________________________________________________________________
     IN Re:

     Carmen Enid DelValle                                        Chapter 13
     aka Carmen E DelValle Velez                                 Case No. 16-27562-svk

     Debtor(s),

              NOTICE OF DEFAULT AND FAILURE TO COMPLY WITH ORDER

            NOW COMES, 616HUYLFLQJ&RUSRUDWLRQ, by its attorneys, Marinosci Law Group, P.C.,

     and hereby gives notice that the Debtor(s) has/have failed to comply with the Order entered

     0DUFK, 201 (“Order”). Pursuant to the Order, the Debtor(s) was/were to cure the post-

     petition default and was to make monthly post-petition payments in a timely manner. The

     Debtor(s) has/have failed to tender the monthly post-petition payments for the months of 0D\

     , 201WKURXJK$XJXVWHDFK in the amount of $ per the repayment scheduled

     in the Order (Doc ). Pursuant to said Order, Debtor(s) has/have fourteen (14) days to pay all

     delinquent amounts owed, plus any amounts accrued during said period. The amount due as of

     $XJXVW9, 201 is $



DATED: $XJXVW20, 201                             Attorney for Secured Creditor
                                                   By:/s/Michael Holsen
                                                   Marinosci Law Group, P.C.




                   Case 16-27562-kmp        Doc 56     Filed 08/20/19      Page 1 of 2
                                CERTIFICATE OF SERVICE
             I certify that that a copy of the Notice of Default and Failure to Comply with Order
in the above entitled action was served on $XJXVW20, 201 by electronic case filing to the
following persons:

Abraham Pinon; Andrew M. Golanowski; Felicia Petroff; Lisa Lynn Ellmaurer
o.b.o. Carmen Enid DelValle
wal@geracilaw.com

Scott Lieske
Trustee
ecf@chapter13milwaukee.com

Office of the U.S. Trustee
USTPRegion11.mi.ecf@usdoj.gov

       I further certify that on August 20, 2019, a copy of the foregoing Notice of Motion and
Motion for Relief from the Automatic Stay and Relief from Co-Debtor Stay was mailed by first-
class Mail, postage pre-paid and property addressed to the following:

Carmen Enid DelValle
3140 S 49th Street
Milwaukee, WI 53219                          /s/Michael Holsen
                                              Michael Holsen



Marinosci Law Group, P.C.
134 N. LaSalle St., Ste.1900
Chicago, IL 60602
312-940-8580
(f)312-988-0454
ILWIBK@mlg-defaultlaw.com




              Case 16-27562-kmp         Doc 56     Filed 08/20/19      Page 2 of 2
